     Case 1:19-cv-07777-GBD-OTW Document 250 Filed 11/17/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


  MAKE THE ROAD NEW YORK, et al.,


                  Plaintiffs,

                                v.                       No. 19-07993 (GBD)

      KENNETH CUCCINELLI, et al.,

                 Defendants.


       STATE OF NEW YORK, et al.

                  Plaintiffs,

                      v.                                No. 19-cv-07777 (GBD)

   U.S. DEPARTMENT OF HOMELAND
              SECURITY, et al.

                 Defendants.


                      DECLARATION OF JULIANA BLACKWELL

I, Juliana Blackwell, make the following declaration.

1. I am the Deputy Executive Secretary, within the Office of the Executive Secretary, U.S.
   Department of Homeland Security (DHS). I have worked in this office since February 2007.
   I am responsible for maintaining official documents approved or signed by the Secretary and
   Deputy Secretary of Homeland Security. I also know when a Secretary of Homeland Security
   vacates the office, and when a new Secretary of Homeland Security begins service as the
   Secretary. This declaration is based on my personal knowledge and on information that I have
   obtained in the course of my official duties as an employee of DHS.

2. The document attached as Exhibit 1 is a true and correct copy of a memorandum titled
   “Designation of an Order of Succession for the Secretary,” issued by then General Counsel
   John M. Mitnick and dated April 9, 2019, signed by then-Secretary Kirstjen Nielsen on April
   9, 2019.
     Case 1:19-cv-07777-GBD-OTW Document 250 Filed 11/17/20 Page 2 of 2




3. The document attached as Exhibit 2 is a true and correct copy of DHS Delegation Number
   00106, Revision Number 08.5 titled “DHS ORDERS OF SUCCESSION AND
   DELEGATIONS OF AUTHORITIES FOR NAMED POSITIONS,” issued December 15,
   2016, and updated April 10, 2019.

4. The document attached as Exhibit 3 is a true and correct copy of the “Amendment to the Order
   of Succession for the Secretary of Homeland Security” issued by then-Acting Secretary Kevin
   K. McAleenan and dated November 8, 2019.

5. The document attached as Exhibit 4 is a true and correct copy of an internal DHS email from
   then Secretary Kirstjen Nielsen titled “Farewell Message from Secretary Kirstjen M. Nielsen”
   announcing that April 10, 2019 was her final day at DHS and announcing that then-U.S.
   Customs and Border Protection Commissioner Kevin McAleenan would succeed her as Acting
   Secretary, dated April 10, 2019.

6. The document attached as Exhibit 5 is a true and correct copy of DHS Delegation Number
   00106, Revision Number 08 titled “DHS ORDERS OF SUCCESSION AND DELEGATIONS
   OF AUTHORITIES FOR NAMED POSITIONS,” issued and signed by then-Secretary Jeh
   Johnson, dated December 15, 2016.

7. The document attached as Exhibit 6 is a true and correct copy of “Ratification of Actions Taken
   by the Acting Secretary of Homeland Security,” issued by Acting Secretary of Homeland
   Security Chad F. Wolf on November 16, 2020.

8. The document attached as Exhibit 7 is a true and correct copy of “Ratification of Certain
   Actions Taken by Former Acting Secretary Kevin McAleenan and One Action Taken by U.S.
   Citizenship and Immigration Services Deputy Director for Policy Joseph Edlow,” issued by
   Acting Secretary of Homeland Security Chad F. Wolf on November 16, 2020.

9. Kirsjten Nielsen was confirmed as the Secretary of Homeland Security on December 5, 2017,
   and remained as the Secretary until she vacated the position on April 10, 2019.

10. Kevin K. McAleenan resigned as Acting Secretary of Homeland Security on November 13,
    2019.

In accordance with 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is
true and correct to the best of my knowledge and belief.

Executed this 17th day of November, 2020 in Washington, D.C.

                                                              JULIANA J     Digitally signed by
                                                                            JULIANA J BLACKWELL

                                                              BLACKWELL     Date: 2020.11.17 21:40:31
                                                         ________________________________
                                                                            -05'00'


                                                                              Juliana Blackwell
                                                                    Deputy Executive Secretary
                                                          U.S. Department of Homeland Security
